Citation Nr: 1629196	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm and elbow disability, claimed as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a hip disability, claimed as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a right leg disability, claimed as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a right knee disability, claimed as a secondary to service-connected left knee disability.

5.  Entitlement to an increased rating for traumatic arthritis of the left knee, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for residuals of a left knee injury, currently evaluated as 10 percent disabling.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi, that denied increased ratings for the Veteran's left knee disabilities, and denied service connection for a right arm and elbow disability.

It is also on appeal from a November 2008 rating decision, which, in pertinent part, denied service connection for a hip disability, claimed as secondary to service connected left knee disability and found that new and material evidence had not been received to reopen claims for service connection for disabilities of the right leg and right knee, each claimed as secondary to service-connected left knee disability.  In April 2013, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In a November 2013 decision, the Board reopened the claims for service connection for right leg and right knee disabilities.  The Board also remanded the case for further development.  At that time, the Board listed the issue on appeal as entitlement to service connection for a right hip disability, claimed as secondary to service-connected left knee disability.  However, throughout the record, the Veteran refers to the claimed hip condition often in plural, namely, 'hips.'  Therefore, the Board has recharacterized the issue as listed on the title page of this decision to interpret the claimed condition as broadly as possible.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The issues of entitlement to service connection for right elbow and arm, and hip disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right leg disability has not been shown to be causally related to, or aggravated by, a service-connected left knee disability.

2.  The Veteran's right knee disability has not been shown to be causally related to, or aggravated by, a service-connected left knee disability.

3.  The Veteran's traumatic arthritis of the left knee has been manifested by limitation of motion, at most, to 72 degrees of flexion and 22 degrees of extension with pain.

4.  The Veteran's residuals of a left knee injury have been manifested by symptomatology approximating no more than slight subluxation of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability as secondary to service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a right knee disability as secondary to service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for a rating of 30 percent, but no higher, for traumatic arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

4.  The criteria for a rating in excess of 10 percent for instability associated with residuals of left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA letters issued in April 2006, July 2006 and September 2008, satisfied the duty to notify provisions with respect to service connection and increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified post-service VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's November 2013 remand, the Veteran's Social Security records since 2007 have been obtained and associated with the claims file.  

Further, the Veteran was provided VA examinations in April 2002, August 2006 and January 2014 to obtain medical opinions addressing the relationship of the Veteran's right leg/right knee disabilities to his service-connected left knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, VA examinations were conducted in May 2006, August 2006, November 2008, April 2009, May 2010, January 2013, and January 2014 in connection with the Veteran's claims for increased ratings.  Review of these examination reports reflects that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record and were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board also finds that there has been substantial compliance with its prior remand, as the RO met its duty to provide the Veteran new VA examinations.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearings by an accredited representative from the Disabled American Veterans.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between service-connected disability and the claimed disabilities, as well as current state of the Veteran's service-connected left knee disability, including its functional effects.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2015).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

During the April 2013 Board hearing, the Veteran made it clear that he contends that his right leg and right knee disabilities are due to his service-connected left knee disabilities.  He has not contended, and the evidence does not suggest, that these disabilities had their onset during, or as a result of, service, or that it may be so presumed.  As such, neither the Veteran nor the record suggests entitlement to service connection for a right leg or right knee disability on a direct incurrence basis.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Veteran claims service connection for right leg, and right knee disabilities as being secondary to your service-connected left knee disabilities.  Specifically, in a March 2002 statement, he claims that his leg was stressed because of the problems with his left leg and he had constant pain.  In a March 2003 statement, the Veteran reports that his right leg started bothering him because of the pressure he had to exert on it because of the left knee.  He is now suffering from severe pain in both legs.  He experienced swelling in both legs and difficulty standing and walking, getting up from a sitting position.  In an August 2003 statement, the Veteran claims that his right leg hurts because of the pressure he had to exert on it due to his injured left knee; he reported severe pain, swelling and cramps in both legs.  In a September 2008 statement, the Veteran claims his right knee condition as a secondary injury that occurred because the pressure exerted on it due to damages to the left knee.  He also claims the knee damage is causing problems with legs and hips.  In his December 2008 notice of disagreement, the Veteran states that his right leg, right knee and hip conditions are results of having to exert pressure more so to one side. 

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a right leg or right knee disability.

As an initial matter, there are current diagnoses of varicose veins and venous ulcer of the right leg and degenerative joint disease of the right knee.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Concerning this, an April 2002 and August 2006 VA examination reports show a diagnosis of varicose veins of the legs.  Jeff Anderson Hospital records show that the Veteran was treated for venous ulcer on his right lower extremity in January 2010.  In July 2010, September 2010, February 2011, and October 2011, the Veteran was again seen for complaints of painful swelling and redness of the right lower extremity and was found to have cellulitis, chronic venous stasis changes, and peripheral vascular disease.  The Veteran admitted in October 2011 for a laser surgery.

Regarding the right knee, an October 2003 VA examiner found no objective evidence of organic pathology in the right knee to explain the Veteran's symptoms and an August 2006 VA examination report notes an impression was normal examination and x-rays of the right knee.  However, a January 2014 VA examination report noted a diagnosis of degenerative joint disease of the right knee.  As the Veteran's right knee disability was present during the appeal period, the requirement of a current disability is met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

However, the medical evidence of record does not establish that the Veteran's current right leg or right knee disability is proximately due to, the result of, or aggravated by the Veteran's service-connected left knee disability.  In fact, the medical opinions of record are negative to the Veteran's claims.  

Specifically, the April 2002 VA examiner provided an opinion that "I do not believe that the problems of the right knee are due to his left one."  In reaching this conclusion, the examiner provided the following explanation:

During the stance phase of walking an individual places no more than body weight on a knee regardless of whether the contralateral knee is normal or painful.  When an individual has a painful knee the stance phase of the painful knee is shorter than normal and is prolonged in the painless knee.  I am unaware of any studies which show an increase in degenerative changes in a knee secondary to prolongation of the stance phase due to pain in the contralateral knee.  The amount of additional stress placed on a knee in getting up down from the sitting position or ascending descending stairs is well within the normal range and should not cause any degenerative disease.

Additionally, the August 2006 VA examiner opined that the Veteran had varicose veins but varicose veins were not caused by, aggravated by, or accelerated by his service-connected left knee.  The examiner stated that the medical literature did not support that varicose veins were due to arthritis of the knee and concluded that the Veteran had no condition of the legs that was due to his service-connected left knee condition.

Finally, a January 2014 VA examiner opined that the right leg or right knee disability was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  In support of this opinion, the examiner provided the following rationale:

[R]eview of the medical literature reveals no accepted medical studies that support a relationship that favoring one lower extremity will result in injury to the opposite lower extremity.  It is more likely than not that underlying degenerative changes in the opposite extremity would manifest themselves over time but the relationship is not that of the injured lower extremity contributing to an injury of the opposite extremity.  This specific issue was previously addressed in an article in the Journal of Bone and Joint Surgery.  This article concluded that there is no hard data to support the belief that favoring one leg adversely affects the other and that this sequence is unlikely.  

The Board notes that the conclusions of the VA examiners are based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  For these reasons, the Board attaches significant probative value to the VA examiners' opinion.  There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  Absent a probative medical nexus, the criteria for service connection are not met here.

The Veteran contends that his right leg/right knee disability is related to the increased pressure and abnormal gait due to his service-connected left knee disability.  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F 3d 1372 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Davidson, 581 F.3d at 1315-16.  However, a vascular disease, such as varicose veins, or degenerative joint disease is not a simple medical condition, such as a broken leg, because these conditions are pathological processes within the body, which are conditions a lay person cannot perceive through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Personal knowledge is that which is perceived through the use of the senses.  For this reason, the Board determines that the Veteran's current right leg or right knee disability is not a simple medical condition that a lay person is competent to identify the causation thereof.  The Veteran has not been shown to have the requisite medical knowledge or skill.  To this extent, the Veteran's statements are not competent evidence of medical causation, that is, an association between the right leg/right knee and his service-connected left knee disability.

As such, the Board finds that a preponderance of the evidence is against the claims for service connection for right leg and right knee disabilities on a secondary basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's traumatic arthritis of the left knee has been evaluated under Diagnostic Codes 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 refers to arthritis due to trauma, substantiated by X-ray findings and provides that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and the same with occasional incapacitating exacerbations warrants a 20 percent rating.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).

As the Veteran's claim for increased ratings was received by VA in February 2006, the rating period on appeal is from February 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).

A January 2006 VA orthopedics note showed bilateral knee pain.  The Veteran reported his main problem was locking and giving way of the left knee.  Left knee range of motion was from 0 to 150 degrees.  There was minimal tenderness to palpation over the lateral joint line but no crepitus or instability on examination.  Patella tracked, laterally.  Knee films showed early arthritis and lateral tracking of patella.

The Veteran underwent a VA joints examination in May 2006.  He reported pain, locking, and giving way of the left knee.  He was unable to sit for long periods of time due to knee pain.  He stated that his balance was not good.  The diagnosis was lateral patella maltracking with episode of lateral subluxation.  He wore a knee brace.  He did all activities of daily living.  He denied flare-ups.  His last job was driving a truck; he failed the physical examination in winter of 2005 and had not worked since that time.  He got only slight relief with pain medicine.  VA orthopedic report in May 2006 showed arthrosis involving the lateral facet of the patellofemoral joint.  On physical examination, the Veteran's left knee had full extension through some complaint, with no objective evidence of discomfort.  Flexion was from 0 to 70 degrees, with pain starting at 44 degrees.  After repetitive testing, flexion was to 80 and 90 degrees.  Palpation of the anterior knee revealed tenderness to palpation of the anterior knee generally, especially true beside the patella.  Test for collateral ligaments stability and for cruciate ligament stability were normal, including Lachman and drawer test.  X-ray of the left knee dated December 2005 showed mild narrowing of the left knee joint and slight irregularity of the lateral femoral condyle of the left side.  There was probably very small amount of fluid in both suprapatellar bursa and mild arthritic changes at the left patellofemoral joint.  Magnetic resonance imaging (MRI) of the knee dated February 2006 showed minimal degenerative arthritic change with no significant abnormality.  The diagnosis was lateral patella maltracking with traumatic arthritis of the left knee.  The examiner stated there was no instability of the knee.

During an August 2006 VA examination, the Veteran reported locking, hurting and swelling of the left knee.  He stated he began having pain in his right knee two years ago.  He referred to his bilateral leg condition as bilateral knee condition and did not complain of a leg condition other than his knees.  He did not have flare-ups of joint disease.  He had a left knee brace that he used occasionally.  There had been no episodes of dislocation or subluxation.  There was no inflammatory arthritis.  The Veteran had been employed as a truck driver up until 1996.  He had to quit because he could no longer pass the physical test for truck driving because of his knee; he was able to do activities of daily living.  On physical examination, the left knee had no effusion.  Range of motion consisted of 0 degrees of extension and 115 degrees of flexion, with subjective pain in extremes of motion.  There was no objective evidence of pain.  Repetitive motion did not change anything.  There was no instability in the left knee and the patella was tracking in the midline without crepitus.  There was no noted abnormality of the legs on examination except for varicose veins.  X-rays of the left knee revealed mild arthritic changes on the left knee.  MRI of the left knee revealed no evidence of meniscal tear or ligamentous tears; slight narrowing of the articular surface of the lateral femoral condyle was noted.  The examiner noted that during a flare-up the Veteran could have further limitations in range of motion amount of pain and functional capacity but the examiner was unable to estimate the additional loss without resorting to mere speculation.

In a January 2007 statement, the Veteran reported having to have injections to his knees because of the severity of pain and he had increased swelling and difficulty standing and walking.  

In his March 2008 notice of disagreement, the Veteran stated his left knee condition has worsened as his medications had been increased, the frequency of pain had increased and he had more difficulty standing, walking, sitting for any periods of time, and often had to grab items to balance himself to refrain from falling.

In a September 2008 statement, the Veteran reported he was in constant pain, his medication did not work, had difficulty standing and walking, lost balance due to his left knee condition.  He had fallen several times because his knee gave way.  It hampered his ability to perform properly on the job and in everyday life.

During a November 2008 VA joints examination, the Veteran reported decreased strength his bilateral lower extremities and pain in the left knee.  His daughter helped him put his shoes and socks on routinely whenever he dressed and he wore diabetic shoes.  Other than that, he denied having any problem and did all of his activities of daily living unassisted.  He could feed, bath and dress himself.  He could not walk about one or two blocks without stopping.  He denied flare-ups.  The Veteran's last full time job ended two years ago when he was doing steel worker work.  He had to be on the concrete floor and was now unable to continue that work as it caused much pain in the left knee.  He could not do that job because of pain in his left knee and other problems.  On physical examination, the Veteran walked slowly.  Inspection of legs revealed 3+ edema of the legs extending all the way up to the knee, bilaterally.  Stability tests were normal, including Lachman and drawer test.  Test for collateral ligaments were normal.  Extension of the left knee was from the resting position of 54 degrees down to 22 degrees.  There was objective pain from 34 degrees of extension to 22 degrees.  Flexion was from 22 degrees to 72 degrees.  There was objective pain at the end of flexion.  After repetitive motion flexion was 30 to 88 degrees with pain that was objective at the extremes of motion.  When the Veteran got dressed he stood but had to hold onto the chair when he put his pants on.  He had to have assistance with putting on shoes and socks because of knee pain.  The diagnosis was traumatic arthritis of the left knee.  The examiner commented that there was objective pain with the movement of the knee.  The examiner opined that the Veteran did have a moderately severe left knee traumatic arthritis condition, which severely limited his ability to ambulate.  He could make it to the bathroom and walk one-half a block but he was severely limited in going any further and had to rest because of the pain; this was observed personally as he walked by the examiner.

An April 2009 VA examination report states that the Veteran's left knee remained symptomatic.  He reported chronic pain rather than intermittent flare-ups.  Weightbearing was said to be painful.  He tried to avoid stairs steps or squatting as much as possible.  He reported episodes of swelling and locking of the knee.  The knee would give way on occasion.  He stated that he fell approximately one to two months ago when the knee gave way.  There were no reported flare-ups.  Regarding the effects on his occupation, he last worked in 1996 as a truck driver.  He stated that he had to leave this type of work secondary to inability to operate the foot pedals with his left foot.  There was also a history of diabetes.  He was independent in his activities of daily living except that his daughter helped him with his socks.  Regarding assistive devices he used a cane and wore a left knee brace at times.  He had difficulty putting the brace on secondary to pain associated with bending the knee.  On physical examination, the Veteran was moving about somewhat slowly and stiffly.  He was not using any assistive devices.  He had a brace but was not wearing it.  Examination of the left knee revealed no definite swelling.  There were 0 degrees of extension and 0 to 120 degrees of flexion.  Pain on motion at endpoint was noted.  There was no additional limitation of motion after repetitive motion.  There was tenderness over the area of the patellofemoral joint, as well as over the medial and lateral joint lines.  No ligamentous instability was noted.  The impression was traumatic arthritis of the left knee.  There was no additional limitation of motion after three repetitive motions.  Regarding functional status the Veteran was independent in his activities of daily living except for that his daughter helped him put on his socks.  He last worked as a truck driver in 1996.  He was unable to pass the physical due to his knee condition, as well as history of diabetes.  Work-related restrictions involving his left knee would include no prolonged standing walking with limited climbing stairs steps or squatting.  The limitation of motion of his knee was due to his service-connected traumatic arthritis.  The examiner stated all symptoms of his left knee were secondary to the traumatic arthritis.

Jeff Anderson Hospital records show that the Veteran complained of left knee pain in January 2010.  On clinical examination, there was no effusion and the knee was ligamentously stable.  There was no meniscal tenderness either medial or lateral.  Range of motion from 0 easily past 100 degrees.  There was no pain with gentle range of motion on internal and external rotation of the left hip or additionally over the tibia-fibula or ankle.  Radiographs confirmed mild degenerative changes mostly involving the lateral compartment.  

The Veteran testified during a May 2010 RO hearing that his left knee locked up and he had to manually put the knee back in place, as well as episodes of giving way at times.  The impression was mild osteoarthritis of the left knee.  

A May 2010 VA examination report notes that the Veteran's left knee remained markedly symptomatic.  He reported pain, as well as episodes of swelling in the knee.  All weightbearing was said to be painful.  The pain was constant rather than intermittent flare-ups.  He reported the knee would give way and he had fallen on a couple of occasions.  He also described a sensation of locking of the knee.  He still tried to avoid any stairs or steps and also avoided squatting.  He had to be careful with arising from a seated position.  Regarding the effects on his occupation, he last worked in 1996 as a truck driver.  He reported he had to leave this type of work secondary to inability to operate the foot pedal with his left foot.  He was recently doing some part-time work driving railroad workers between Meridian New Orleans and Birmingham.  He had to quit this secondary to the swelling of the legs.  Regarding activities daily living, he was independent in his activities of daily living.  He wore a left knee brace.  On physical examination, the Veteran moved out somewhat slowly and stiffly.  He was wearing a left knee brace.  There was no effusion of the knee noted.  On range of motion testing, the Veteran's left knee had 0 degrees of extension and 0 to 110 degrees of flexion.  He had complaints of pain throughout all range of motion testing.  He also complained of a sensation as if the knee was about to lock during all range of motion testing.  There was no additional limitation of motion after repetitive motion.  He had rather significant tenderness to palpation of the patellofemoral joint.  No ligamentous instability was demonstrable.  The impression was residuals of left knee injury with traumatic arthritis and postoperative lateral retinacular release.  There was no additional limitation of motion after three repetitive motions.  Regarding functional status, the Veteran was independent in his activities of daily living, except that his daughter helped him with his socks.  Regarding the effects on his occupation, he previously had to leave his work as a truck driver due to inability to operate the foot pedals with his left foot.  He had marked restrictions regarding any more than short periods of weight bearing as well as restrictions in regards to squatting or climbing.

An April 2012 VA orthopedic consultation note reflects bilateral knee pain and mechanical catch in the Veteran's left knee, without swelling in both knees.  It was noted that he had moderate degenerative disease with some joint space narrowing and subchondral sclerosis.  Because of his comorbidities he was deemed to not be a surgical candidate.

During a January 2013 VA examination, the Veteran reported constant pain in the lateral portion of the left knee and sometimes in the inferior margin.  He took a pain pill and got 3 to 4 hours of pain relief after medication.  His pain was worse with prolonged weight-bearing, walking, or climbing stairs.  He had intermittent episodes of feeling like his knee was locking up.  He stated that he had swelling in the knee on awakening on most morning but usually resolved throughout the day.  He wore a knee brace regularly but not constantly.  He denied any other significant injuries.  He did not report flare-ups that impacted the function of the knee.  Range of motion of the left knee consisted of flexion of 115 degrees, with painful motion beginning at 85 degrees, and extension of 0 or any degree of hyperextension, with no objective evidence of painful motion.  After repetitive use testing, left knee flexion was to 115 degrees and extension was to 0 or any degree of hyperextension.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  As to any functional loss and/or functional impairment of the knee, he was noted to have pain on movement in the left knee.  He had tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing was normal with left knee flexion and extension.  Joint stability tests, including anterior instability and posterior instability, were normal.  Medial-lateral instability (valgus/varus pressure to knee in extension and 30 degrees of flexion) was 1+ in the left knee.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran used braces regularly.  Diagnostic imaging dated April 2012 revealed an impression of stable left knee degenerative changes.  Regarding the Veteran's knee disability's effect on his ability to work, he stated that he was not able to work in environment which would require him to stand for extended periods of time or to walk any significant distance.

The examiner noted that the severity of symptoms compared to 2010 seemed to be very similar.  Regarding the Veteran's employability, it was noted that the Veteran was last employed as a transport driver for a railroad company driving a van and sitting in the office.  He still did this one or two days a week.  He was able to perform this type of sedentary activity but could not perform more strenuous physical activity.  

During a January 2014 VA examination, the Veteran reported pain in both legs from the knees down his feet and swelling of both legs.  It was noted that the Veteran was diabetic, had a history of diabetic neuropathy, diabetic ulcer, and venous insufficiency.  He reported pain in the left knee with weight bearing; he previously used a cane but lost it.  He stated he had fallen on a couple of occasions when his knee gave out.  He reported problems with climbing stairs or steps.  He had problems with the right leg from the knee down; he was presently being treated by his doctor with antibiotics for what was apparently a cellulitis of the right leg.  He reported chronic problems with both legs rather than intermittent flare-ups.  Regarding functional status, the Veteran previously worked as a truck driver but could not pass the DOT physical due to difficulty with his legs.  He had problems operating the clutch with his left foot and climbing in and out of the cab.  He then went to work driving a van to transport railroad crews, but his doctor took him off of this job due to his leg problems.  He had a truck and drove when he needed to, mostly to church on Wednesday nights and Sundays.  The Veteran did not report flare-ups that impacted the function of the knee.  Range of motion of the left knee consisted of flexion of 110 degrees, with painful motion beginning at 90 degrees, and extension of 0 or any degree of hyperextension, with no objective evidence of painful motion.  After repetitive use testing, left knee flexion was to 110 degrees and extension was to 0 or any degree of hyperextension.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  As to any functional loss and/or functional impairment of the knee, he was noted to have less movement than normal and pain on movement in the left knee.  He had tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing was normal with left knee flexion and extension.  Joint stability tests, including anterior instability, posterior instability, and medial-lateral instability (valgus/varus pressure to knee in extension and 30 degrees of flexion) was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not use any assistive device(s) as a normal mode of locomotion.  Regarding the Veteran's knee disability's effect on his ability to work, the examiner stated that it was likely the Veteran's left knee would restrict him to no more than sedentary-type work activity and he could not return to any sort of driving job; prolonged periods of standing walking climbing or squatting type activities would be problematic due to the Veteran's service-connected left knee condition.

The examiner noted that the severity of symptoms compared to 2010 seemed to be very similar.  Regarding functional status, the Veteran was last employed as a transport driver for a railroad company driving a van and sitting in the office; he still did this one or two days a week.  The examiner opined that the Veteran was able to perform this type of sedentary activity but could not perform more strenuous physical activity.  

Limitation of Motion

Based on the evidence described, the Board finds that a rating of 30 percent for the Veteran's traumatic arthritis of the left knee is warranted.  In reaching this conclusion, the Board observes that during a November 2008 VA examination, the Veteran's left knee extension was limited to 22 degrees.  In order to warrant a 40 percent rating under Diagnostic Code 5261, the Veteran's right knee flexion must be limited to 30 degrees.  At no time during the period on appeal does the evidence reflect that the Veteran had extension limited to 30 degrees.  Such findings do not warrant a rating in excess of 30 percent under Diagnostic Code 5261.  Reports of VA examination findings during the appeal period and VA and private outpatient treatment records reflect that the Veteran's left knee extension ranged from 22 to 150 degrees.  In short, there is no competent evidence that the Veteran's left knee was limited to less than 22 degrees of flexion at any point during the period on appeal.  Consequently, the Board finds that a rating in excess of 30 percent for the Veteran's left knee disability is not warranted based on limitation of knee extension.

Further, the evidence of record does not support a compensable rating left knee disability based on limitation of flexion.  In order to obtain a separate compensable rating pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Throughout the rating period on appeal, the Veteran's left knee disability has been manifested by flexion no less than 72 degrees.  Thus, the findings as to the limitation of left knee flexion result in a noncompensable rating throughout the pendency of this appeal.  Id.  Consequently, separate compensable rating based on limitation of flexion, is not warranted for left knee disability.

In reaching the above conclusion, the Board has considered the presence of any functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the knee joints under 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about constant pain that has increased with weight bearing or activities for any prolonged periods of time, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

However, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of left knee motion to warrant a higher rating for knee restrictions under Diagnostic Code 5260 or 5261.  Specifically, the evidence does not demonstrate that the Veteran's painful motion or limitation of motion resulted in a functional loss that more closely approximated an inability to flex his left knee beyond 45 degrees or extend his knee beyond 30 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  It is notable that the August 2006 VA examiner stated that the Veteran 'could' have further limitations in the range of motion, the amount of pain and functional capacity during a flare-up.  However, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).  Further, the August 2006 VA examiner report notes that the Veteran did not have flare-ups of the joint disease.  Additionally, he denied flare-ups during the November 2008, April 2009, May 2010, January 2013 and January 2014 VA examinations.  He reported the pain was constant rather than intermittent flare-ups.  In sum, the consistent medical evidence and physical findings indicate that it is not likely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 45 degrees or less or limitation of extension to 30 degrees or more.  Therefore, a rating in excess of 30 percent for limitation of left knee motion is not warranted.

Instability

VA General Counsel has held that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Specifically, VA General Counsel found that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 (2015).

The Veteran's left knee instability is appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is contemplated when such impairment is moderate.  A 30 percent disability rating is contemplated when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In this case, the Veteran has reported episodes of locking sensation and giving way of his left knee.  Further, the May 2006 VA examination report noted a diagnosis of lateral patella maltracking with episodes of lateral subluxation.  Reports of VA examinations in January 2006, May 2006, November 2008, April 2009, May 2010, January 2013 and January 2014 and a private treatment session in January 2010 show that there was no instability on anterior instability test (Lachman test), posterior instability test (posterior drawer test), and medial-lateral instability test (valgus/varus stress test).  The VA examiners in August 2006, January 2013 and January 2014 found that there was no evidence or history of recurrent patellar subluxation or dislocation.

The Board finds that the evidence of record shows impairment of the Veteran's left knee with symptomatology approximating no more than slight recurrent subluxation or lateral instability.  See 38 C.F.R. § Diagnostic Code 5257.  The May 2006 VA examiner found that there were episodes of lateral subluxation on the left knee; however, no ligamentous instability has been demonstrated on clinical examination.  In making this decision, the Board also notes the fact that the symptoms relating to the Veteran's left knee instability have been intermittent, at times, nonexistent.

As such, the Board finds that the evidence reflects no more than slight recurrent subluxation of the left knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent for residuals of left knee injury, based on instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Other Diagnostic Codes

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The VA examinations indicate that there was no knee ankylosis.  To that effect, the evidence clearly demonstrates that the Veteran continued to retain motion his left knee.  As there was clearly motion, the medical evidence of record simply does not show knee ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).  The VA examinations also report that the Veteran has no recurrent dislocation or recurrent effusion, "shin splints," stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, genu recurvatum, or leg length discrepancy.  As such, Diagnostic Codes 5256, 5258, 5262, and 5263 are not applicable.  The August 2006 and May 2010 VA examination reports, as well as the January 2010 Jeff Anderson record indicate that the Veteran's left knee had no effusion on physical examination.  The VA examiners in August 2006, January 2013 and January 2014 found that there was no evidence or history of recurrent dislocation.  Additionally, the August 2006 MRI of the left knee showed no evidence of meniscal or ligamentous tears and the January 2014 VA examiner stated that the Veteran had not had any meniscal conditions or surgical procedures for meniscal condition, or a total knee joint replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left knee disability.  See Thun, 22 Vet. App. at 115.  The Veteran's left knee disability is evaluated by rating criteria contemplating painful motion, limited motion, ankylosis, instability, weakness, and deformity of the respective joint.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period under appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's service-connected disabilities only include traumatic arthritis of the left knee and residuals of left knee injury.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for a right leg disability, as secondary to service-connected left knee disability, is denied.

Service connection for a right knee disability, as secondary to service-connected left knee disability, is denied.

A disability rating of 30 percent, but no higher, for traumatic arthritis of the left knee is granted.

A disability rating in excess of 10 percent for residuals of a left knee injury is denied.


REMAND

The Veteran claims service connection for right arm and elbow and hip conditions as secondary to his service-connected left knee disability.  In a September 2008 statement, the Veteran claims the knee damage is causing problems with hips.  In his December 2008 notice of disagreement, the Veteran states that his hip conditions are results of having to exert pressure more so to one side.

With regard to the right arm and elbow condition, the Veteran reports he fell in November 2005 secondary to his left-knee disability.  In an April 2006 statement, the Veteran relates that he hurt his right arm trying to break a fall when his leg gave way on him and he had to go the emergency room for treatment after the fall. He reports he had since lost strength in the right arm.

Records from Jeff Anderson Regional Medical Center show that the Veteran was seen in November 2005 after sustaining injuries in a fall while trying to get into a truck.  He reported having slipped and fallen resulting in his injuries.  X-rays of the elbow were normal except for some questionable increased density at the neck of the head of the radius.  X-ray of the right hip was negative for fracture.  The diagnosis was contusion of the right ulnar nerve with distal paresthesia (x-ray reported as negative), contusion of the right brachium, and contusion of the right hip (x-ray reported as negative).  He continued to be seen for right elbow pain with additional x-rays in November 2005 showing a possible avulsion along the head of the radius, with no other abnormality seen.  

In a November 2005 VA treatment report, the Veteran presented with a history of falling out of his truck.  He related of persistent swelling of the left knee, right arm bruising, and right hip swelling.  He stated that as he fell out of the truck he fell forward onto the face and tried to brace himself with his right upper extremity.  There was a large ecchymotic region of the right hip.  When seen on February 28, 2006 for pre-operative assessment prior to his hernia surgery, the Veteran indicated that his symptoms of the right arm from the fall 6 weeks ago resolved with some residual weakness.

A December 2005 VA general surgery consultation note reflects that the Veteran fell two weeks ago and had contusions to the right upper extremity and bilateral lower extremities.  He complained of right elbow and left knee pain, otherwise no complaints.

A January 2006 VA orthopedics note showed that the Veteran's right hip had decreased flexion and minimal internal/external rotation.  X-ray showed normal hip films.

A January 2006 x-rays of the hips showed no acute fracture or dislocation.  The joint spaces were well maintained.  Marginal osteophytes were noted from the head and the femur, bilaterally.  Soft tissues were unremarkable.

An August 2008 VA treatment report reflects the Veteran's right hip pain.  Right hip started hurting him about two weeks ago.

Based on the foregoing evidence, the evidence of record does not clearly show a current diagnosis for the Veteran's right elbow and arm or hip.  However, during the April 2013 Board hearing, the Veteran testified that his doctor told him that he had arthritis in both his right elbow and right hip.  Based on his competent testimony, the Board finds that a VA examination is warranted to ascertain the current nature and etiology of the claimed right elbow/arm and hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given appealed claims for service connection that have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Medical Center (VAMC) in Jackson, Mississippi and any associated outpatient clinics dated from October 2014 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any current right elbow/arm and hip disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and identify any current right elbow/arm and hip disability present.  For each identified disability, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service, or is otherwise related to his military service, including a claimed football injury in service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such right elbow/arm or hip disability was caused or aggravated to any degree by service-connected left knee disability.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for the opinions proffered.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


